Title: To Benjamin Franklin from Samuel Wharton, 21 June 1779
From: Wharton, Samuel
To: Franklin, Benjamin



Dear Sir
Hotel de Rome Monday Morning Jun 21/79
I send you the News Paper. The Spanish Declaration was not made on Tuesday, But I have a Letter, which says, That it was to be deliver’d on Wednesday. They write from London, That the New York Mail brings Advice,—of General Clinton’s detaching three thousand Men upon an Expedition (to sail the 8th of May) and That Genrl Washington supposing it to be to Virginia on a desolating Plan, and to make a favorable Diversion for Prevost,—had apprizd the Governor of that State, of it. It seems, The Frigate which convoyed the seven Transports towards Georgia, and which with Them are carried into Salem,—had Twenty six Thousand Pounds sterling worth of Indian Goods on Board. A seasonable and important Supply for the use of the States, and at the Rate, The Indians were accustomed to be supplied by the Traders,—would be equal to above One hundred thousand Pounds worth. Mr. Craig, a faithful American, writes Mr. Ross, The Truth of this Capture may be depended on. If your Excellency had any News yesterday in your Letter, I should be much obliged to Billy, To favor me with the important Parts of it.
In great Truth, I am, with the utmost Respect, Dear Sir yr. Excellency’s most obedient & humble Servant
S. Wharton
Please to turn over


One of my Friends writes me as follows.
“Our Grand Fleet will fall down to St. Helens to morrow, with Orders to put to Sea the first fair Wind; It consists of 29 Ships of the Line, 8 Frigates, five Fire ships, and two Cutters. It will probably be reinforced with three or four More Ships of the Line.”
I cannot conceive, That the English have such a Fleet at Portsmouth, except They include Darby’s Squadron, which I do not find by the News paper, was returned from convoying Arbuthnot.
His Excellency Benjamin Franklin Esqr. &c &c &c—

 
Notation: S. Wharton Paris 21. juin 1779.
